Electronically Filed
                                                     Supreme Court
                                                     SCPW-16-0000623
                                                     13-OCT-2016
                                                     03:53 PM

                         SCPW-16-0000623

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I
_________________________________________________________________

                   LAWRENCE SUAN, Petitioner,


                               vs.


  KEITH KANESHIRO, Prosecuting Attorney for the City and County

       of Honolulu, Respondent; HONOLULU POLICE COMMISSION

         ex rel. RONALD I. TAKETA, Chairman, Respondent;

     HONOLULU POLICE DEPARTMENT ex rel. CHIEF LOUIS KEALOHA,

Respondent; THE HONORABLE JAMES H. ASHFORD, Judge of the District

 Court of the First Circuit, State of Hawai'i, Respondent Judge,

              and THE STATE OF HAWAI'I, Respondent.

_________________________________________________________________

                       ORIGINAL PROCEEDING

                    (CASE NO. 1DTA-16-01849)


 ORDER DENYING PETITION FOR WRIT OF MANDAMUS AND/OR PROHIBITION

 (By: Recktenwald, C.J., McKenna, Pollack, and Wilson, JJ., and

     Circuit Judge Ayabe, in place of Nakayama, J., recused)


          Upon consideration of petitioner Lawrence Suan’s

petition for writ of mandamus and/or prohibition, filed on

September 16, 2016, the documents attached thereto and submitted

in support thereof, and the record, it appears that, at this

time, petitioner fails to demonstrate that he has a clear and

indisputable right to the requested relief, that the respondent

judge has exceeded his jurisdiction in presiding over the case,

that the respondents are not performing a ministerial duty, or

that he lacks alternative means to seek relief.   Petitioner,

therefore, is not entitled to the requested writ of mandamus
and/or writ of prohibition.    See Kema v. Gaddis, 91 Hawai'i 200,
204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action; it is meant to restrain a judge of
an inferior court from acting beyond or in excess of his or her
jurisdiction); Barnett v. Broderick, 84 Hawai'i 109, 111, 929
P.2d 1359, 1361 (1996) (a writ of mandamus is available to compel
an official to perform a duty allegedly owed to an individual
only if the individual’s claim is clear and certain, the
official’s duty is ministerial and so plainly prescribed as to be
free from doubt, and no other remedy is available); Honolulu
Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a
writ of prohibition is an extraordinary remedy that is meant to
restrain a judge of an inferior court from acting beyond or in
excess of his jurisdiction).    Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus and/or prohibition is denied.

          DATED: Honolulu, Hawai'i, October 13, 2016.
                                /s/ Mark E. Recktenwald

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson

                                /s/ Bert I. Ayabe




                                  2